06/03/2015 15:52 FAX    7139263699                Gooden & Gooden                                        1410002/0003




                                             CAUSE NO. 2014-42890
                                                                                              FILED IN
        IVY JANE SIMON                                    §                        1st COURT OF APPEALS
                                                                 IN THE DISTRICT COURT
           Plaintiff,                                                                      HOUSTON, TEXAS
                                                          §
                                                          §                             6/15/2015 3:33:45 PM
        vs.                                               §                             CHRISTOPHER A. PRINE
                                                                                                Clerk
                                                          §      55TH JUDICIAL DISTRICT
                                                          §
                                                          §
        CYPRESSWOOD SNF OPERATIONS, LLC                   §
          Defendant.                                      §      HARRIS COUNTY, TEXAS

                                         PLAINTIFF'S NOTICE OF APPEAL

       TO THE HONORABLE WDGE OF SAID COURT:

              Plaintiff, Ivy Jane Simon, desires to appeal from the Order Granting Defendant's Motion

       to Dismiss for Plaintiff's Failure to Serve Chapter 74 Expert Reports signed by the Court on

       February 9, 2015.

              Plaintiff appeals to either the First or the Fourteenth Court of Appeals.

              Plaintiff has not previously filed a related appeal or original proceeding in either the First

       or Fourteenth Court of Appeals.

                                                              Respectfully submitted,

                                                                 ~4P~
                                                              ELIJAH GOODEN, III
                                                              TBN: 08146400
                                                              3303 Louisiana St., Suite 125
                                                              Houston, Texas 77006
                                                              Telephone#: (713) 926-3681
                                                              Telecopier #: (713) 926-3699

                                                              Attorney for Plaintiff,
                                                              IVY JANE SIMON




                                                                                                 EXHIBIT B
06/03/2015 15:52 FAX   7139263699             Gooden & Gooden                                14!0003/0003




                                     CERTIFICATE OF SERVICE

              I HEREBY CERTIFY that a true and correct copy of the foregoing instrument was
       served upon all parties of rwrd in accordance with the Texas Rules of Civil Procedure, Rules
       21a and 191.5, on this the.'-_ day of June, 2015.




                                                        E~
                                                        Attorney at Law

       Robert Hailey
       RUSSELL & WRIGHT
       Attorney at Law
       15770 Dallas Parkway, Suite 1050
       Dallas, Texas 75248
       viafax: (972) 267-8401




                                                                                         EXHIBIT 8
06/03/2015 15:51 FAX    7139263699                 Gooden & Gooden                                    1410001/0003




                                     GOODEN & GOODEN
                               ATTORNEYS & COUNSELORS AT LAW

                                         THE PALM COURT BUILDING
                                      3303 LOUISIANA STREET, SUITE 125
                                            HOUSTON, TEXAS 77006
                                          TELEPHONE: (713) 926-3681
                                             TELECOPIER: (713) 926-3699
                                              egoodenatty@sbcglobal.net

       ANGELINA D. A. GOODEN                                                     ELIJAH GOODEN, III

                                  FACSIMILE TRANSMISSION COVER SHEET

       DATE: June 3, 2015                      TIME:   Lf:56prYJ      NUMBER OF PAGES: 3
                                                                      (including this page)
       Please deliver this transmittal to:

       ROBERT HAILEY
       Attorney                                                             Fax: (972) 267-8401
       Address: 15770 Dallas Parkway, Suite 1050, Dallas, TX 75248

       FROM: ELIJAH GOODEN, Ill
             Attorney

       RE:    PATIENT: FELIX GARCIA .
              Request for billing reduction


       COMMENTS:

              Please see the attached document.

       ORIGINAL WILL FOLLOW                   ORIGINAL WILL NOT FOLLOW _X_

       This information in this fax is confidential and/or privileged. This fax is intended to be
       reviewed initially by only the individual named above. If the reader of this page is not
       the intended recipient. you are hereby notified that any review, dissemination or
       copying of this· fax or the information contained herein is prohibited. If you have
       received this fax in error, please immediately notify the sender by telephone and return
       this fax to the sender at the above address.              If problems in transmission are
       encountered, please contact sender at the number listed above. Thank you.




                                                                                               EXHIBIT 8